F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                        UNITED STATES COURT OF APPEALS
                                                                               JAN 15 1999
                                     TENTH CIRCUIT
                                                                           PATRICK FISHER
                                                                                   Clerk

 ROLLY O. KINNELL,

          Petitioner-Appellant,
 v.                                                          No. 98-3225
 THE STATE OF KANSAS,                                  (D.C. No. 98-CV-3188)
                                                              (D. Kan.)
          Respondent-Appellee.


                                  ORDER AND JUDGMENT*


Before SEYMOUR, Chief Judge, BALDOCK, and HENRY, Circuit Judges.**


      Petitioner Rolly O. Kinnell is well known to this court. See Kinnell v. Department

of Justice, No. 98-3085, 1998 WL 642411 (10th Cir. 1998) (unpublished); Kinnell v. Fort

Scott Police Dept., No. 95-3412, 1996 WL 207402 (10th Cir. 1996) (unpublished);

Kinnell v. Stephan, No. 92-3066, 1992 WL 302410 (10th Cir. 1992) (unpublished);

Kinnell v. State of Kansas, Nos. 91-3315 & 16, 1992 WL 92777 (10th Cir. 1992)


      *
          This order and judgment is not binding precedent, except under the doctrines of
law of the case, res judicata, and collateral estoppel. The court generally disfavors the
citation of orders and judgments; nevertheless, an order and judgment may be cited under
the terms and conditions of 10th Cir. R. 36.3.
      **
         After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2)(C); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
(unpublished); Kinnell v. Hutches, No. 91-3293, 1992 WL 95409 (10th Cir. 1992)

(unpublished); Kinnell v. Connally, No. 91-3148, 1991 WL 202768 (10th Cir. 1991)

(unpublished); Kinnell v. Roberts, No. 90-3363, 1991 WL 65259 (10th Cir. 1991)

(unpublished). We have dismissed four of his seven reported appeals as frivolous. The

other three we have summarily affirmed.

       In this latest chapter, Kinnell filed a pro se petition for a writ of habeas corpus

claiming Kansas state officials have conspired to deprive him of his constitutional rights

by proceeding to prosecute him for criminal conduct. Consequently, Kinnell demands his

immediate release from state custody. Construing Kinnell’s claims as arising under 28

U.S.C. § 2254, the district court dismissed his petition without prejudice for failure to

exhaust state court remedies. The district court subsequently denied Kinnell’s petition for

a certificate of appealability and motion for a stay of state court proceedings. See 28

U.S.C. §§ 2251 & 2253.

       A defendant may appeal the denial of a habeas corpus petition only if a “circuit

judge or justice” issues a certificate of appealability. 28 U.S.C.§ 2253(c)(1)(A). A

certificate of appealability “may issue . . . only if the applicant has made a substantial

showing of the denial of a constitutional right. Id. § 2253(c)(2); United States v.

Simmonds, 111 F.3d 737, 746 (10th Cir. 1997). We conclude that Kinnell has failed to

make the required showing.

       We have thoroughly reviewed Kinnell’s application for a certificate of


                                               2
appealability, his brief, the district court’s orders, and the entire record before us. We

conclude that Petitioner’s claims are meritless. Because Kinnell has not made the

required showing of the denial of a constitutional right, we deny his request for a

certificate of appealability and dismiss the appeal.

       APPLICATION DENIED; APPEAL DISMISSED.

                                                   Entered for the Court,



                                                   Bobby R. Baldock
                                                   Circuit Judge




                                              3